Citation Nr: 9925651	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  96-22 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from April 1950 to June 
1952.  

This appeal arises from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which granted service connection for 
post-traumatic stress disorder and assigned a 30 percent 
rating.  

FINDING OF FACT

The veteran's post-traumatic stress disorder is productive of 
no more than definite impairment of social and industrial 
capacity; the post-traumatic stress disorder does not produce 
symptoms such as circumstantial, circulatory or stereotyped 
speech; panic attacks; or impaired judgment.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for post-
traumatic stress disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim when the 
veteran is seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  The Board is satisfied 
that all relevant facts have been properly developed.  No 
further assistance is required to comply with the duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.326 (1998).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§§ 4.1 and 4.2.  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the 
claim is denied; if the evidence is in support of the claim 
or is in equal balance, the claim is allowed.  Id.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The rating criteria for mental disorders, 38 C.F.R. § 4.125 
et seq., were amended in November 1996, during the pendency 
of this appeal. The United States Court of Appeals for 
Veterans Claims (Court) has stated that where the law or 
regulation changes during the pendency of a case, the version 
most favorable to the veteran will generally be applied.  See 
West v. Brown, 7 Vet. App. 70, 76 (1994); Hayes v. Brown, 5 
Vet. App. 60, 66-67 (1993); Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  The VA's General Counsel provided 
additional guidance with respect to this matter in March 
1997.  The General Counsel held that questions regarding 
whether the amendments to the rating schedule for mental 
disorders were more beneficial to claimants than the 
previously existing provisions would be resolved in 
individual cases.  See VAOPGCPREC 11-97 (Mar. 25, 1997).

The veteran's service-connected post-traumatic stress 
disorder has been evaluated as 30 percent disabling pursuant 
to 38 C.F.R. § 4.132, Diagnostic Code (DC) 9411, under the 
"old" rating criteria for neuropsychiatric disabilities 
(effective prior to November 6, 1996), and also under the 
"new" criteria for neuropsychiatric disabilities which took 
effect during the pendency of this appeal (on November 7, 
1996).

Prior to November 1996, the schedular criteria for 30, 50, 70 
and 100 percent ratings for psychoneurotic disorders were as 
follows:

Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people. The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  [30 percent].

Ability to establish and maintain effective or favorable 
relationships with people is considerably impaired. By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to 
result in considerable industrial impairment.  [50 
percent].

Ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the 
ability to obtain or retain employment.  [70 percent].

The attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation 
of reality with disturbed thought or behavioral 
processes associated with almost all daily activities 
such as fantasy, confusion, panic and explosions of 
aggressive energy resulting in profound retreat from 
mature behavior.  Demonstrably unable to maintain or 
retain employment.  [100 percent].

38 C.F.R. § 4.132, Diagnostic Codes 9400-9411 (1996).

As amended, all mental disorders, whether diagnosed as 
schizophrenia, post-traumatic stress disorder or a 
combination of both disorders, are rated under the same 
criteria, the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9440.  38 C.F.R. § 4.130 (as 
amended by 61 Fed. Reg. 52695-52702).  As amended, the 
regulation reads as follows for the 30, 50, 70 and 100 
percent ratings:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  [30 
percent].

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  [50 percent].

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  [70 percent].

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.  [100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9440 (as amended by 61 
Fed. Reg. 52695-52702).

In addition, other related regulations were amended in 
November 1996.  According to the applicable rating criteria, 
when evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. § 
4.126(a) (as amended by 61 Fed. Reg. 52695-52702).  In 
addition, the evaluation must be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely the 
basis of social impairment.  38 C.F.R. § 4.126(b) (as amended 
by 61 Fed. Reg. 52695-52702).


Factual Background.  A Medical Board Survey Report dated in 
June 1952 reveals that the veteran was separated from the 
service due to disability caused by an anxiety reaction.  He 
was admitted to the infirmary because of aching pains in the 
calves and thighs.  After observation and evaluation a 
diagnosis of "no disease" was noted.  The veteran was 
transferred to the psychiatric service.  After 
neuropsychiatric observation revealed marked physiological 
tension, chronic anger and impaired capacity of 
identification with others, a diagnosis of anxiety reaction 
was made.  

The veteran's DD-214 indicates that he was separated from the 
service in June 1952.  Service personnel records reveal that 
the veteran participated in the amphibious assault landing at 
Inchon during the initial landing phase under combat 
conditions in September 1950.  A Navy Unit Commendation 
Ribbon was awarded for that action.  

VA records from August 1994 reveal that the veteran was well 
groomed.  He was oriented times three.  His speech was slow.  
His mood was depressed.  Affect was blunted.  There was no 
suicidal or homicidal ideation.  There were no hallucinations 
or delusions.  The veteran was not paranoid.  His insight and 
judgment were fair.  The veteran reported having flashbacks 
since 1951.  

In September 1994 the veteran reported feeling better and 
having fewer nightmares.  He was alert and oriented times 
three.  He was neatly groomed.  His speech was slow but 
clear.  His mood was depressed.  Affect was of a broader 
range.  There was no suicidal or homicidal ideation.  

VA medical records from October 1994 reveal that the veteran 
was feeling better.  His irritability had decreased and he 
was able to concentrate more than before.  He was still 
having nightmares and flashbacks.  He was alert and oriented 
times three.  His speech was slow.  Mood was depressed.  He 
had a broad range of affect.  There was no suicidal or 
homicidal ideation.  Thought content was within normal 
limits.  

October 1994 VA records reveal that the veteran reported that 
his post-traumatic stress disorder had gotten worse since he 
retired in 1990.  He had particularly painful memories.  
Recent military involvement in Desert Storm had been 
disturbing and upsetting to him.  

Mental health notes made at the VA in December 1994 reveal 
that the veteran had had a problem with anger since Korea.  
His wife believed that he was currently much improved.  He 
did not get upset like he used to.  There was no evidence of 
suicidal or homicidal ideation.  There were no 
hallucinations.  He was able to laugh and joke.  The veteran 
had been having bouts of crying.  He was alert and oriented 
times three.  There was no suicidal or homicidal ideation.  

In January 1995 the veteran complained of nightmares and 
flashbacks.  There was no evidence of psychosis or delusional 
thinking.  Reality testing was fair.  He was alert and 
oriented times three. His memory was intact.  Mood was 
depressed.  Thought processes were clear.  There was no 
paranoia or suicidal or homicidal ideation.  

The veteran reported in February 1995 VA records that he was 
not having nightmares or flashbacks.  He was sleeping.  He 
was tearful but coping well.  

April 1995 VA records reveal that the veteran was on vacation 
and stopped taking his Zoloft.  He became irritable and 
confrontive.  

A VA fee basis examination of the veteran was conducted in 
June 1995.  A private psychiatrist noted that the veteran had 
two children from his first marriage and three from his 
second.  The veteran was causally groomed, but neat and 
clean.  He was somewhat hyperalert.  His facial expression 
was sad and tearful.  He had a great deal of difficulty 
providing historical information because he became restless 
and anxious when discussing his Korean experiences.  Mood was 
depressed.  His thought processes were well organized and 
goal directed.  There was no evidence of loosening of 
association.  He denied suicidal ideas.  Cognitive 
functioning was average.  Insight and judgment were fair.  
The diagnosis was post-traumatic stress disorder, moderate to 
severe.  The psychiatrist assigned a Global Assessment of 
Functioning Score of 60, which she noted indicated moderate 
symptoms.  

In June 1995 the veteran reported that he felt better.  His 
concentration and energy level were better.  His sleep had 
improved.  His thought processes were clear.  He reported 
having nightmares.  He had lots of flashbacks.  He was alert 
and oriented times three.  His mood was labile and his affect 
was bright.  There was no evidence of psychosis.  The veteran 
reported that he was socializing more.  

The veteran's wife reported much improved social interactions 
in July 1995 VA records.  

November 1995 VA records reveal that the veteran had stopped 
taking Trazadone.  He was having increased difficulty 
sleeping and heavy recurrences of nightmares.  

December 1996 VA records reveal the veteran's relationship 
with his wife and children was much improved.  He was clear, 
alert, and oriented times three.  His affect and mood were 
bright and optimistic.  He was sleeping eight to nine hours.  
He felt well rested.  He was decreasingly irritable.  The 
assessment was that the veteran had well stabilized major 
depression.  

March 1996 VA records revealed complaints of increased 
restlessness when the veteran was sleeping.  

August 1986 VA treatment notes reveal that the veteran was 
doing well.  He had occasional night mares.  

VA physician's notes from October 1996 reveal that the 
veteran slept well with medication.  He had had nightmares 
the last three nights.  His energy level was not "much."  
He enjoyed gardening.  There was no suicidal or homicide 
ideation, but he believed he used to hurt someone.  He once 
heard his mother's voice seven or eight years ago.  He was 
causally and neatly dressed.  He was coherent.  His mood was 
euthymic.  There was no psychosis.  

December 1996 VA records reveal increased depression around 
the holidays.  He always had to keep his back toward the 
wall.  He was paranoid when he went to a new place.  He was 
causally and neatly dressed.  He was coherent, alert and 
oriented times three.  His affect was appropriate.  His 
judgment and insight were good.  There was no psychosis.  

A VA examination of the veteran was conducted in April 1997.  
The veteran stated that psychiatric medications calmed him 
down.  He reached a point where he felt as if he might lose 
control.  His memories of Korea never stopped.  He continued 
to have very active dreams.  His wife reported seeing him 
thrashing, moaning and groaning throughout the night.  He was 
not well rested in the morning.  The veteran was attending a 
group specifically for Korean War veterans.  He was quick to 
anger. He spent his time performing yard work in the trailer 
park where he lived.  He also played cards with friends.  He 
was retired.  

The examination revealed that the veteran was causally though 
neatly dressed.  He was friendly and cooperative throughout 
the interview.  His registration and attention were within 
normal limits.  Short term recall was slightly compromised as 
he was able to recall only two to three objects after a brief 
distraction.  His social judgment was acceptable.  His fund 
of knowledge and interoperation of proverbs was acceptable 
and within normal limits.  His language skills were within 
normal limits, although his speech was hesitant.  His wife 
thought that his speech had always shown delay because he 
thought in Spanish and spoke in English.  Since his mini-
stoke in 1995 his speech had been somewhat more hesitant.  
The veteran's affect was appropriate to content.  His mood 
was a five on a scale of ten (10).  With one suicidal and 10 
elated.  The veteran's wife had noted that he has shown 
increased depression since he started the Korean War group.  
The veteran was currently taking Zoloft and Trazodone.  The 
diagnosis was chronic post-traumatic stress disorder.  The 
examiner assigned a Global Assessment of Functioning score of 
60.  

September 1997 VA records revealed that the veteran felt down 
at times.  He still got suicidal ideas, but had never made a 
plan or attempt.  He contracted that he would call the 
clinic.  He was sleeping, okay.  His most bothersome symptom 
of post-traumatic stress disorder was his anger.  It had 
improved.  Talking to his therapist had helped.  He exercised 
by walking around his house and yard. He played cards.  

In October 1997 VA records revealed that he was neatly 
dressed and coherent.  His motor activity was normal.  His 
thought processes were logical and goal directed.  There was 
no psychosis.  

The veteran reported in December 1997 VA records that he 
spent his time paying cards.  He went to the movies once in a 
while.  He trimmed the bushes for the seniors where he lived.  
He planned to visit his daughter.  He enjoyed what he was 
doing and tried to keep himself active.  He felt people were 
staring at him.  He was neatly dressed with long hair.  He 
was coherent and oriented times three.  His speech was of 
normal volume.  His mood was euthymic.  Judgment was intact.  
There was no psychosis.  

A VA examination was conducted in July 1998.  The veteran 
reported that he was retired.  He spent his days helping 
neighbors clean up their yards, taking walks, bike rides and 
working on his car.  The veteran worked approximately 60 
hours per week as a heavy duty truck driver for the railroad 
prior to his retirement.  He was irritable and critical of 
others.  He preferred working by himself.  He could not get 
along with others.  When he quit working his post-traumatic 
stress disorder symptoms increased.  He had subdued them with 
alcohol.  The veteran had frequent nightmares about his 
experiences in Korea.  He was on Sertraline and Trazadone.  
He felt depressed about 50 percent of the time.  He denied 
suicidal ideation and intent.  He continued to have 
nightmares.  He recalled nightmares on an average of twice a 
week.  He was always afraid of losing his temper.  He was 
able to manage his emotions when he was taking medications.  
He often thought about his fellow soldiers who died.  They 
were always on his mind.  The veteran was hypervigilant in 
new places.  He reported an exaggerated startle response.  
The veteran was well oriented, pleasant and articulate.  He 
was clean and neatly groomed. The diagnosis was post-
traumatic stress disorder.  The examiner assigned a Global 
Assessment of Functioning score of 55.  The examiner 
commented that the Global Assessment of Functioning score of 
55 reflected moderate impairment of social relationships.  He 
noted that the symptoms were more severe when the veteran was 
not on psychotropic medications.  


Analysis.  In September 1995 the RO granted service 
connection for post-traumatic stress disorder.  A 30 percent 
rating was assigned.  The veteran disagreed with the 
assignment of a 30 percent rating.  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved, as is the case with 
the claim herein at issue, is an original claim as opposed to 
a new claim for increase.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In such cases, separate ratings may be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  Id.  In this case as 
in Fenderson, the veteran has perfected an appeal as to the 
assignment of the initial rating for his post-traumatic 
stress disorder.  The Board has considered whether or not the 
rating of the veteran's post-traumatic stress disorder should 
be separated into separate periods based on differences in 
the levels of disability demonstrated over time.  After 
reviewing the evidence the Board has concluded that the 
veteran's post-traumatic stress disorder has been relatively 
stable over the period since 1994.  The symptoms reflected in 
his most recent examination are identical to those noted in 
earlier records and occur with the same frequency and 
severity as those noted earlier.   

The Board finds that the fundamental fact of this case is 
that neither application of the "old" (pre-November 7, 
1996) criteria or the "new" (November 7, 1996) criteria for 
rating the veteran's service-connected post-traumatic stress 
disorder would support a finding of functional impairment 
warranting a rating in excess of the currently assigned 30 
percent rating, at any time since the claim for service 
connection for this disorder was initially filed in 1994.

VA examination in April 1997 resulted in the assignment of a 
Global Assessment of Functioning score of 60.  VA examination 
in July 1998 resulted in the assignment of a score of 55.  
The examiner noted that a score of 55 reflected moderate 
impairment of social relationships.  As the Court noted in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), Global 
Assessment of Functioning (GAF) is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
[hereinafter DSM-IV].  A 55-60 rating indicates "moderate 
difficulty in social, occupational, or school functioning."  
The veteran's affect was appropriate as noted in December 
1996 VA records.  He was coherent.  There was no evidence of 
circumstantial, circumlocutory or stereotyped speech.  The 
veteran has reported nightmares and flashbacks but not panic 
attacks.  His short term memory was compromised.  His 
judgment was intact as was noted in December 1997 VA records.  
Even though his mood was disturbed and he was depressed 50 
percent of the time he maintained a relationship with his 
second wife.  He played cards with friends and helped his 
neighbors with their yard work.  With the assistance of 
psychotropic medications that veteran was able to function 
with occasional decreases in efficiency.  It is apparent from 
the record that the veteran has diligently sought assistance 
and treatment for his post-traumatic stress disorder which 
has resulted in his present level of functioning.  

The evidence summarized above does not demonstrate that the 
appellant's post-traumatic stress disorder warrants a rating 
greater than 30 percent under the old mental disorders 
criteria.  He does not have considerable or severe impairment 
in his ability to establish and maintain effective or 
favorable relationships with people.  His reliability, 
flexibility, and efficiency levels that are due to post-
traumatic stress disorder symptoms are not so reduced as to 
considerably or severely impair his ability to function.  The 
Board notes that he is not isolated in the community.  He 
apparently gets along with others well enough to interact 
with others.

The record fails also to support a rating of greater than 30 
percent under the new rating system for mental disorders.  
While the appellant's post-traumatic stress disorder is 
productive of chronic sleep impairment, anxiety and depressed 
mood, the clinical records do not reflect panic attacks; 
circumstantial, circumlocutory, or stereotyped speech; 
impaired judgment; or other symptoms required for a rating in 
excess of 30 percent under the new criteria.

Thus, it is the Board's conclusion that the manifestations of 
the post-traumatic stress disorder clearly do not warrant a 
rating in excess of that currently assigned.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.3 (1998).  
Additionally, the Board finds that the current evaluation 
contemplates the symptomatology and resulting impairment 
demonstrated by the evidence of record.  The Board concurs 
with the RO that there are no unusual or exceptional factors 
such as to warrant an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b) (1) (1998).  

ORDER

A rating in excess of 30 percent for post-traumatic stress 
disorder is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

